DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on March 11, 2022 was received. Claim 3 was amended. Claim 4 was canceled. No claim was added. Claims 1-2 and 5-8 were withdrawn.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 15, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20160240436) in view of Kimura (US20180261541), Yamazaki (US20090051046) and Lehr (US20070077761).
	Regarding claim 3, Tanaka teaches a method of making a multilayer wiring (paragraphs 0002, 0004, see figures 2a to 2c). Tanaka teaches a tungsten wiring layer W (a wiring) is formed on a recess of a substrate 2a (see figure 2A, paragraphs 0027), an insulated layer comprising a TEOS layer is formed on the surface of the tungsten layer and a recess 3 (a via) is formed on the tungsten layer by removing a portion of the insulated layer (paragraphs 0028-0036, see figure 2a) (a via is formed in an insulating film including an oxide film formed on a wiring of a substrate and is extended to the wiring). Tanaka teaches to form a catalyst layer on the surface on the tungsten layer at the bottom surface 3a of the recess 3 (paragraph 0036, see figure 2b), wherein the catalyst layer reads on the limitation of barrier film as it is an physical layer (physical barrier) (a barrier film is exposed at the bottom surface of the via as a catalyst). Tanaka teaches to fill the recess 3 by forming an electrodeless plating film from a bottom surface of the via using the barrier film as catalyst (paragraphs 0036, 0067, see figure 2C). 
Tanaka teaches the insulating layer comprising a TEOS layer formed by CVD (paragraph 0031), and TEOS is a known precursor for silicon oxide in CVD, but Tanaka does not explicitly teach TEOS is an oxide layer and the insulating layer comprising an oxide layer. However, Kimura teaches a semiconductor device includes a multilayer wiring structure on a substrate (abstract, similar to Tanaka). Kimura teaches an oxide film made of silicon oxide and TEOS are functionally equivalent insulating film mater for multilayer wiring structure (paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art to substitute silicon oxide for TEOS as insulating material in the method of making a multilayer wiring as disclosed by Tanaka. Tanaka teaches the electroless plating film is nickel layer (paragraphs 0067) which is material that does not diffuse into the oxide film in the instant invention.
Tanaka in view of Kimura teaches all limitations of this claim, except the wiring contains Cu. However, Yamazaki teaches a semiconductor device with a multilayer structure with wiring (paragraphs 0002 and 0011) and discloses copper and tungsten are functionally equivalent through wiring material (paragraph 0049). Therefore, it would have been obvious to one of ordinary skill in the art to substitute copper for tungsten as wiring material in the method of forming a multilayer wring as disclosed by Tanaka in view of Kimura. 
Tanaka in view of Kimura and Yamazaki does not explicitly teach the barrier film is configured to suppress the Cu within the wiring from being diffused into the electroless plating film formed within the via. However, Lehr teaches a method of forming integrated circuits (paragraph 0002). Lehr teaches a barrier layer, comprising palladium (Tanaka’s barrier layer) and CoWB (instant’s invention’s barrier layer), is formed to avoid the undesired diffusion of copper atoms into sensitive device regions in the multilayer circuit (paragraphs 0028 and 00066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include CoWB in the barrier layer in the method of Tanaka in view of Kimura and Yamazaki because Lehr teaches such barrier layer provide barrier between copper to the rest of the circuits by suppressing the Cu atom from being diffused into other regions of the circuits (pargraph 0006) including the electroless plating film formed within the via.  

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717